Title: To Thomas Jefferson from Joseph Fenwick, 20 January 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 20 Jany. 1793.

I have the honor to own your favors of the 31st. May and the 16 Octor. 1792—the latter covering letters for Mr. Morris and Mr. Short which were forwarded and held as you desired—answers to which go by this opportunity via St. Eustatius by the American Brigg the Mermaid as the best opportunity now offering from hence. The first I only received in November accompanying the Laws of Congress of the Session closing the 8 May. I herewith send you a Bond required by the Law relative to the functions of Consuls. Mr. John Mason of Virginia will be my security and who will procure another person satisfactory to you that will join him in the same as required by the Law.
I shall profit of the different occasions that present to communicate to you such information as you may require and that I think will be acceptable.
I shall also correspond with the minister of the United States that may reside in this country.
Grain is now very scarce here and demanded at the prices below also all articles of provision, and the demand likely to continue during the war or until a plentiful crop supplies the real and immaginary wants. The value of the assignats have considerably depreciated lately and exchange on England is now 5d¼ stg. ⅌ Livre uncertain and fluctuating. Articles of subsistence do not fluctuate with the Exchange, tho’ it is the Thermometer for most others. This may be attributed to the system adopted by the Government for procuring their supplies thro’ agents of Government and not in the ordinary chanel of Commerce. Wheat and Flour are not higher now than in Novemr. when Exchange was 7d⅌ Livre or thereabouts. Tobacco is ready sale and not a great provision in market.
There is a late decree of the Convention to arm immediately 30 sail of the line and 20 Frigates which added to this number already equipped of 22 sail of the Line and 30 Frigates will make a considerable Fleet. The sailors, Carpenters, Rope Makers &ca. &ca. are classed as under the former Government and they have heretofore gone off without murmuring to the Dockyards and I think they will continue to go at least from this and the neighboring places without difficulty. A war with England and Holland is thought inevitable—the Underwriters refuse all premiums of Insurance. I have the honor to be Sir Your most Obedient and most humble Servant

Joseph Fenwick




Exchange London 15¾ a ½
Amsterdam 30 a 29¾
Madrid 27
Wheat 23 a 24₶ ⅌ Boisseau
Flour 52 a 55₶ ⅌ barrl.
Indian Corn 12 ⅌ Boisseau
Rice 36 a 38₶ ⅌ Ct.
Tobacco 40 a 60₶ ⅌ do.
Whale Oil 50 a 55₶ ⅌ Ct.
Sperm do 80 a 85
Whale Bone common short 160 a 200 ⅌ Ct.
Beef 60 a 80₶ ⅌ barrl.
Pork 90 a 110 ⅌ do.
Pot ash 70 a 76 ⅌ Ct.
Pearl do. 70. a 80 ⅌ do.

